In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-18-00197-CR &
                   06-18-00198-CR



     EDWIN ANTONIO OSORIO-LOPEZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 115th District Court
                Upshur County, Texas
           Trial Court Nos. 17914 & 17927




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER
         Edwin Antonio Osorio-Lopez has filed a motion for rehearing of cause numbers 06-18-

00197-CR and 06-18-00198-CR, styled Edwin Antonio Osorio-Lopez v. The State of Texas.

Pursuant to Rule 49.3 of the Texas Rules of Appellate Procedure, the Court grants Osorio-Lopez’s

motion for rehearing and withdraws its original opinion and judgment in each of the referenced

cases.

         On August 6, 2019, this Court abated the referenced cases to the trial court to conduct, if

feasible, a retrospective competency hearing. The trial court determined that such a hearing was

feasible and that Osorio-Lopez was competent to proceed with the retrospective competency

hearing. Following the conclusion of the retrospective competency hearing, the trial court

determined that Osorio-Lopez was competent at his original trial, and the cases were returned to

this Court.

         After our opinions issued, the Court was advised that Osorio-Lopez had filed a motion in

the trial court seeking a new retrospective competency trial. Given the status of those proceedings,

the Court grants Osorio-Lopez’s motion for rehearing and withdraws its original opinions and

judgments in these matters.

         Because Osorio-Lopez currently has a pending motion for new trial before the trial court,

we will abate these cases to the trial court to conduct a hearing on that motion. The hearing on

Osorio-Lopez’s motion for new trial shall take place within thirty days of the date of this order.

The trial court’s ruling shall be entered into the record of each of these cases and filed with this




                                                  2
Court as a supplemental clerk’s record within fifteen days of the date of the hearing. The reporter’s

record of the hearing shall be filed within twenty-one days of the hearing.

        The Court will rehear these cases in their entirety and will address all competency issues

in the pending appeals following the receipt of the supplemental records. Once jurisdiction over

this case is returned to this Court, we will set new briefing deadlines for each party to brief any

issues related to the retrospective competency determination. 1

        IT IS SO ORDERED.



                                                    BY THE COURT



Date: May 5, 2020




1
 In its response to Osorio-Lopez’s motion for rehearing, the State asked that we sanction Osorio-Lopez’s appellate
attorney. Because we find this request lacks merit, we deny it.
                                                        3